                                PARKER HANSKI LLC
                                   40 WORTH STREET, 10TH FLOOR
                                    NEW YORK, NEW YORK 10013
                                       PHONE: 212.248.7400
                                       FAX:   212.248.5600
                                    Contact@ParkerHanski.com

                                                                  April 30, 2021
 Via ECF
 The Honorable Lorna G. Schofield
 United States District Judge
 Southern District of New York

         Re:     Katarzyna Cichon v. Whitehall Properties II LLC and Outback Steakhouse of
                 Florida, LLC

                 Docket No. 1:19-cv-06081 (LGS)(RWL)

 Dear Judge Schofield:

         We represent the plaintiff in the above-entitled action. On behalf of all the parties, we
 write to respectfully ask the Court to extend the deadline to make an application to restore this
 action from May 1, 2021 to June 1, 2021. The reason for this request is because the parties are
 very close to finalizing the settlement agreement and require additional time to do so. This is the
 first application to extend the deadline and all parties consent. Thank you for your time and
 attention to this matter. With kindest regards, I am

                                                         very truly yours,

                                                              /s/
                                                         Glen H. Parker, Esq.


The application is GRANTED. The deadline to restore this action
set forth in the Order, dated April 1, 2021 (Dkt. No. 80), is
extended from May 1, 2021, to June 1, 2021.

SO ORDERED

Dated: May 3, 2021
       New York, New York
